DETAILED ACTION
	The receipt is acknowledged of applicants’ IDS filed 05/20/2022, and response to election/restriction requirement filed 06/07/2022.

	Claims 1-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of invention I and species (a) of co-reactive hydrogel forming material, claims 1-11 in the reply filed on 06/07/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/07/2022. Note, the examiner agrees with applicants that claim 1 recites 3 species a) co-reactive hydrogel forming material, b) plasma based hemostatic agent, and c) combination thereof. Based on the election of species (a), claim 14 that is directed to species (b) is withdrawn from further consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites “facing surfaces”, it is not clear to the examiner facing what? Facing each other or facing the skin? and which surface is facing the skin? is it the coated surface or the other surface?

Claims 2-4 recite “matrix height”,  is it the height of the substrate or height of both substrate and coating? And the increase in height is that of the substrate or both substrate and coating layer?

Claims 2-4 recite the limitation "matrix" in second line of each claim.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 5-7, the claims recite density of the wound dressing, and this is confusing because the wound dressing as claimed comprises two layers of different materials that may have different densities. Is this density of one layer, and which layer?

Claims 8 recites wound dressing having pores, are both layers of the dressing having pores?

Claim 8 recites “pores in the range of 0.1-3 mm”, what is that range? Is it range of the pore diameter, or pore length?

The terms “majority” and “approximately” in claims 8 and 9, respectively, are relative terms which renders the claim indefinite. The term “majority” and the term “approximately” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Is “majority” means 99% of the pores having the claimed pore size, 90%, 60% or 51%?. Similarly, is “approximately” means 75% or 95%, or other values.

Claim 9 recites the wound dressing having “porosity of…”, is it porosity of the substrate, the coating, or both?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Andjelic et al. (WO 2011/037760, IDS filed 05/20/2022), Plaut et al. (US 2006/0167180, currently cited on PTO 892), and Dyer et al. (US 5,062,418, IDS filed 05/20/2022).

Applicant Claims 
Claim 1 is directed to a wound dressing comprising a melt-blown substrate having at least two major facing surfaces and a coating layer that is applied to at least one of the major facing surface that is selected from the group consisting of co-reactive hydrogel-forming materials, one or more plasma-based hemostatic agents and combinations thereof, wherein the coated major facing surface is napped.  

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Andjelic teaches hemostatic wound dressing comprising substrate layer and second layer coated one surface of the substrate (abstract; page 4, 1st full paragraph). The substrate layer is porous fabric and made of bioabsorbable melt blown polymer or copolymer including glycolide and Ɛ-caprolactone (epsilon-caprolactone) (last paragraph of page 9). The thickness of the substrate is from 0.05 mm to 0.75 mm and preferably 0.05-2 mm. The density of the substrate is from 0.05 g/cm3 to 0.6 g/cm3, which is equivalent to 50-600 mg/cm3 and preferably 0.15-0.5 g/cm3, which is 150-500 mg/cm3 (paragraph bridging pages 4 and 5; page 10, 2nd full paragraph). Active substances including hemostatic agents are included in the coating layer (page 13, 2nd and 3rd full paragraphs).

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Andjelic teaches active substances including hemostatic agents in the coating as claimed by claim 1, the reference however des not teach the elected species “co-reactive hydrogel forming material” as coating layer.
While the reference teaches melt-blown substrate, the reference does not teach napping of the substrate as claimed by claim 1.
Plaut teaches crosslikable composition useful for forming hydrophilic gel comprising two co-reactive components. The composition useful as coating for porous wound dressing because it provides appropriate balance of absorption and cohesive strength (abstract; ¶¶ 0015-0017, 0071-0074, 0135). The hydrophilic gel means a gel material capable of swelling on contact with water-based fluids, i.e. forming hydrogel, (such as body fluids including blood, plasma, and intracellular fluid or fluids similar to body fluids such as physiological saline), but does not dissolve in water. The gel does not include water until it comes in contact with a surface from which it absorbs water, e.g., exudate or blood from a wound (¶ 0030). 
Dyer teaches napped soft, bulky, light weight fabric that has good absorbency suitable for wound dressing compared to un-napped fabric while maintaining good strength (abstract; col.1, lines 62-68; col.2, lines 53-56).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide wound dressing comprising one melt-blown layer covered by another layer as taught by Andjelic, and replace the coating layer with/or further add a layer of hydrophilic gel comprising co-reactive components as taught by Plaut. One would have been motivated to do so because Plaut teaches that such a hydrophilic gel comprising co-reactive components is useful as coating for porous wound dressing because it provides appropriate balance of absorption and cohesive strength, and it is capable of swelling on contact with water-based fluids, e.g. blood or exudate from a wound, to form hydrogel. One would reasonably expect formulating wound dressing comprising a substrate coated with hydrophilic gel comprising co-reactive components that form hydrogel upon absorption of blood or exudate from the wound and has appropriate balance of absorption and cohesive strength.
Further, one having ordinary skill in the art before the effective filing date of the present invention would have napped the melt blown substrate taught by Andjelic as taught by Dyers. One would have been motivated to do so because Dyer teaches fabric napping provides soft, bulky, light weight fabric that has good absorbency suitable for wound dressing compared to un-napped fabric while maintaining good strength. One would reasonably expect formulating wound dressing having a napped substrate that is superior to un-napped substrate. 
Regarding the thickness of the dressing of 0.3-1.5 mm, 0.6-0.95 mm and 0.85-0.9 mm as claimed by claims 2, 3, and 4, respectively, Andjelic teaches thickness of the substrate is from 0.05 to 0.75 mm and preferably 0.05-2 mm that embrace the claimed thickness. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the increase in the thickness of the substrate as claimed by claims 2-4, the cited references in combination teaches melt blown, napped substrate made of the claimed material, and the increase in thickness napped fabric is an expected property of that material as taught by Dyer that teaches increase in bulk of the fabric upon napping. 
Regarding the density of the substrate of 140-250 mg/cm3, 140-200 mg/cm3, and 140-150 mg/cm3 as claimed by claims 5, 6, and 7, respectively, Andjelic teaches density of 50-600 mg/cm3 that embrace the claimed thickness. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding materials of melt blown substrate as claimed by claims 10 and 11, Andjelic teaches copolymer of polymers including glycolide and Ɛ-caprolactone. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Andjelic, Plaut and Dyer as applied to claims 1-7, 10, 11 above, and further in view of Riebman et al. (US 2013/0084323, currently cited on PTO 892).

Applicant Claims 
Claim 8 recites that the dressing having pores as measured by micro-CT analysis, a majority of the pores in the range of 0.1-3 mm.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combined teaching of Andjelic, Plaut and Dyer are previously discussed in this office action. 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While the combination of the above references teaches porous fabric substrate, the references however do not teach the pore size as instantly claimed by claim 8, and its method of measurement.
Riebman teaches hemostatic wound dressing comprising bioabsorbable melt blown substrate comprising multiple pore or slits distributed all throughout the surface area of the dressing. The pores have diameter of about 0.2 mm to about 5 mm. The pores improve the performance of the hemostatic dressing because performance of wound dressing is reduced by blood pooling under the dressing preventing good adhesion of the dressing. The substrate is made of copolymer including glycolide and Ɛ-caprolactone (abstract; ¶¶ 0014-0018, 0026, 0032, 0036). 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide hemostatic wound dressing comprising melt-blown napped porous substrate having layer comprising co-reactive hydrogel forming components as taught by the combination of Andjelic, Plaut, and Dyer, and make the pores having diameter between 0.2 and 5 mm as taught by Riebman. One would have been motivated to do so because Riebman teaches that multiple pores having this diameter improve the performance of the hemostatic dressing because its performance is reduced by blood pooling under the dressing preventing good adhesion of the dressing. One would reasonably expect formulating hemostatic  wound dressing comprising porous substrate having multiple pores of a diameter between 0.2 and 5 mm wherein the dressing has improved performance with no blood pooling under the dressing, therefore good adhesion.
Regarding the pore sizes claimed by claim 8 of 0.1-3 mm, Riebman teaches 0.2-5 mm that overlaps with the claimed pore sizes. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the method of measuring the pore sizes as claimed by claim 8, this is just a laboratory test and is not part of the claimed wound dressing. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Andjelic, Plaut and Dyer as applied to claims 1-7, 10, 11 above, and further in view of the article by Simoes et al. (“Biofunctionalization of electrospun poly(caprolactone) fibers with Millard reaction products for wound dressing application”, currently provided).

Applicant Claims 
Claim 9 recites total open porosity of approximately 85% as measured by micro-CT analysis.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combined teaching of Andjelic, Plaut and Dyer are previously discussed in this office action. 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While the combination of the above references teaches porous substrate, the references however do not teach total porosity of the dressing, and method of its measurement as claimed by claim 9
Simoes teaches polycaprolactone nanofiber wound dressing having porosity of 86.1 ± 4.64% for promoting cell adhesion and proliferation, nutrient exchange, as well as production of new ECM (see the entire document, and in particular sections 3.1.1., 3.3.4., 4.0.).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide hemostatic wound dressing comprising melt-blown napped porous substrate having layer comprising co-reactive hydrogel forming components as taught by the combination of Andjelic, Plaut, and Dyer, and make porosity of the dressing forming 86.1 ± 4.64% of the dressing as taught by Simoes. One would have been motivated to do so because Simoes teaches that such porosity promotes cell adhesion and proliferation, nutrient exchange, as well as production of new ECM. One would reasonably expect formulating wound dressing comprising porous substrate having porosity of 86.1 ± 4.64% that effectively improves wound healing.
Regarding the porosity claimed by claim of approximately 85%, Simoes teaches 86.1 ± 4.64% that overlaps with the claimed porosity. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the method of measuring porosity as claimed by claim 9, this is just a laboratory test and is not part of the claimed wound dressing. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISIS A GHALI/           Primary Examiner, Art Unit 1611                                                                                                                                                                                             /I.G./